Name: Commission Decision No 2113/2000/ECSC of 5 October 2000 initiating a 'new exporter' review of Decision No 283/2000/ECSC imposing a definitive anti-dumping duty on imports of certain flat rolled products of iron or non-alloy steel, of a width of 600 mm or more, not clad, plated or coated, in coils, not further worked than hot-rolled, originating, inter alia, in India, repealing the duty with regard to imports from one exporter in this country and making these imports subject to registration
 Type: Decision_ENTSCHEID
 Subject Matter: technology and technical regulations;  trade;  competition;  iron, steel and other metal industries;  Asia and Oceania;  tariff policy
 Date Published: 2000-10-06

 Avis juridique important|32000S2113Commission Decision No 2113/2000/ECSC of 5 October 2000 initiating a 'new exporter' review of Decision No 283/2000/ECSC imposing a definitive anti-dumping duty on imports of certain flat rolled products of iron or non-alloy steel, of a width of 600 mm or more, not clad, plated or coated, in coils, not further worked than hot-rolled, originating, inter alia, in India, repealing the duty with regard to imports from one exporter in this country and making these imports subject to registration Official Journal L 252 , 06/10/2000 P. 0003 - 0005Commission Decision No 2113/2000/ECSCof 5 October 2000initiating a "new exporter" review of Decision No 283/2000/ECSC imposing a definitive anti-dumping duty on imports of certain flat rolled products of iron or non-alloy steel, of a width of 600 mm or more, not clad, plated or coated, in coils, not further worked than hot-rolled, originating, inter alia, in India, repealing the duty with regard to imports from one exporter in this country and making these imports subject to registrationTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Commission Decision No 2277/96/ECSC of 28 November 1996 on protection against dumped imports from countries not members of the European Coal and Steel Community(1) ("the basic Decision"), as amended by Decision No 1000/1999/ECSC(2), and in particular Article 11(4) thereof,After consulting the Advisory Committee,Whereas:A. Request for a review(1) The Commission has received an application for a "new exporter" review pursuant to Article 11(4) of the basic Decision. The application was lodged by Ispat Industries Ltd ("the applicant"), an exporting producer in India.B. Product(2) The product concerned is certain flat rolled products of iron or non-alloy steel, of a width of 600 mm or more, not clad, plated or coated, in coils, not further worked than hot-rolled ("hot-rolled coils"). This product is currently classifiable within CN codes 7208 10 00, 7208 25 00, 7208 26 00, 7208 27 00, 7208 36 00, 7208 37 10, 7208 37 90, 7208 38 10, 7208 38 90, 7208 39 10 and 7208 39 90. These CN codes are only given for information.C. Existing measures(3) The measures currently in force are a definitive anti-dumping duty imposed by Commission Decision No 283/2000/ECSC(3), under which imports into the Community of the product concerned originating in India and produced by this company are subject to a definitive anti-dumping duty of 9 %, with the exception of imports from several companies specifically mentioned, which are subject to individual duty rates.D. Grounds for the review(4) The applicant alleges that it did not export the product concerned to the Community during the period of investigation on which the anti-dumping measures were based, i.e. the period from 1 January 1998 to 31 December 1998 ("the original investigation period").The applicant further alleges that it has begun exporting the product concerned to the Community after the end of the original investigation period, and that it is not related to any of the exporting producers of the product concerned which are subject to the above-mentioned anti-dumping measures.E. Procedure(5) Community producers known to be concerned have been informed of the above application and have been given an opportunity to comment. No comments have been received.(6) Having examined the evidence available, the Commission concludes that there is sufficient evidence to justify the initiation of a review pursuant to Article 11(4) of the basic Decision with a view to determining the applicant's individual margin of dumping and, should the dumping be found, the level of duty to which its imports of the product concerned into the Community should be subject.(a) QuestionnairesIn order to obtain the information it deems necessary for its investigation the Commission will send a questionnaire to the applicant.(b) Collection of information and hearingsAll interested parties are hereby invited to make their views known in writing and to provide supporting evidence. Furthermore, the Commission may hear interested parties, provided that they make a request in writing and show that there are particular reasons why they should be heard.F. Repeal of the duty in force and registration of imports(7) Pursuant to Article 11(4) of the basic Decision, the anti-dumping duty in force should be repealed with regard to imports of the product concerned originating in India which are produced and sold for export to the Community by the applicant. At the same time, such imports should be made subject to registration in accordance with Article 14(5) of that Decision, in order to ensure that, should the review result in a finding of dumping in respect of the applicant, anti-dumping duties can be levied retroactively from the date of the initiation of this review. The amount of the applicant's possible future liabilities cannot be estimated at this stage of the proceeding.G. Time limit(8) In the interest of sound administration, time limits should be stated within which:- interested parties may make themselves known to the Commission, present their views in writing and submit the replies to the questionnaire mentioned in recital 6 or any other information to be taken into account during the investigation,- interested parties may make a written request to be heard by the Commission.H. Non-cooperation(9) In cases in which any interested party refuses access to, or otherwise does not provide, necessary information within the relevant time limits, or significantly impedes the investigation, findings, affirmative or negative, may be made in accordance with Article 18 of the basic Decision, on the basis of the facts available.(10) Where it is found that any interested party has supplied false or misleading information, the information shall be disregarded and use may be made of the facts available,HAS ADOPTED THIS DECISION:Article 1A review of Decision No 283/2000/ECSC is hereby initiated pursuant to Article 11(4) of Decision No 2277/96/ECSC, in order to determine if, and to what extent, imports of hot-rolled coils falling within CN codes 7208 10 00, 7208 25 00, 7208 26 00, 7208 27 00, 7208 36 00, 7208 37 10, 7208 37 90, 7208 38 10, 7208 38 90, 7208 39 10 and 7208 39 90, originating in India, produced and sold for export to the Community by Ispat Industries Ltd (TARIC additional code A204), India, should be subject to the anti-dumping duty imposed by Decision No 283/2000/ECSC.Article 2The anti-dumping duty imposed by Decision No 283/2000/ECSC is hereby repealed with regard to imports of the product identified in Article 1 of this Decision.Article 3The customs authorities are hereby directed, pursuant to Article 14(5) of Decision No 2277/96/ECSC, to take the appropriate steps to register the imports identified in Article 1 of this Decision. Registration shall expire nine months following the date of entry into force of this Decision.Article 4Interested parties, if their representations are to be taken into account during the investigation, must make themselves known by contacting the Commission, present their views in writing and submit the replies to the questionnaire mentioned in recital 6 or any other information within 40 days from the date of entry into force of this Decision, unless otherwise specified. Interested parties may also apply in writing to be heard by the Commission within the same 40-day time limit. This time limit applies to all interested parties, including parties not named in the application, and it is consequently in the interest of these parties to contact the Commission without delay.All submissions and requests made by interested parties must be made in writing (not in electronic format, unless otherwise specified), and must indicate the name, address, e-mail address, telephone and fax, and/or telex numbers of the interested party.Any information relating to the matter and any request for a hearing should be sent to the following address:. European Commission Trade Directorate-GeneralDM-24 8/38Rue de la Loi/Wetstraat 200 B - 1049 Brussels Fax (32-2) 295 65 05 Telex COMEU B 21877.Article 5This Decision shall enter into force on the day following its publication in the Official Journal of the European Communities.This Decision shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 5 October 2000.For the CommissionPascal LamyMember of the Commission(1) OJ L 308, 29.11.1996, p. 11.(2) OJ L 122, 12.5.1999, p. 35.(3) OJ L 31, 5.2.2000, p. 15.